Oetou, J.
Numerous exceptions were taken on the trial to the admission of evidence; and as most of them appear to have been immaterial to the merits of the case, they will be but briefly noticed. The question relating to the negotiation which resulted in the assignment of the notes in controversy, was *367proper for the purpose of showing notice to the appellants of the contemplated assignment and its objects. That in relation to what was said, if anything, by one of the appellants, and inquiring whether he made any claim to the notes when they were mentioned in his presence, was proper for the purpose of showing his acquiescence in the assignment. The question relating to the purpose for which the notes were taken, as indicated in making them payable ten days after certain other notes given by Sumner to the respondent on the purchase of a house and lot, was proper in connection with such attempt to prove that the appellants knew of such purpose; and that relating to what took place when the notes were taken, was clearly proper for the reasons above given. The reason stated in the brief of the appellants, “that the testimony could only prove that appellants were informed of the intention of Sumner to use the proceeds of these notes to pay for his homestead,” was a good one for the admission of the above testimony, and much other evidence objected to by the appellants.
The several questions, whether the livery bills charged by Sumner, and the attorney fees chargeable to Sumner, were, in respect to the appellants, joint or several liabilities, were material questions in the case, to be passed upon by the jury according to the evidence, and therefore such evidence was strictly proper.
The general charge of the court to the jury appears to have been substantially correct, and could not have misled the jury in respect to anything material, and it embraced substantially all of the special instructions asked for by the appellants, except two, one of which, commencing with the words, “ the plaintiff having failed to prove the payment of any consideration for the transfer of the notes,” etc., was improper for assuming matters of evidence; and the other, relating to fraud, had no evidence whatever to support it, and was properly refused.
The case was very complicated, and the evidence was very *368contradictory, but there appears to have been a full and fair trial, and the result depended mainly upon the credibility of the evidence. In such a case, the verdict will not be disturbed unless material errors have been committed, and such we have been unable to find.
By the. Court. — The judgment of the circuit court is affirmed, with costs.